 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennametal,Inc.andInternationalUnion, United Automobile,Aircraft& AgriculturalImplementWorkers of America(UAW-AFL-CIO), Petitioner.Case No. 6-RC-1931. July 17,1961SECOND SUPPLEMENTAL DECISION AND ORDER CLAR-IFYING CERTIFICATION OF REPRESENTATIVESOn January 3, 1958, after an election conducted pursuant to a De-cision and Direction of Election, the Board issued a SupplementalDecision and Certification of Representatives 1 in which it certifiedthe Petitioner as the collective-bargaining representative for a unitof the following employees of the Employer : "All hourly rated pro-duction and maintenance employees employed at the Employer'sLatrobe,Kingston Station, and Chestnut Bridge, Pennsylvania,plants, excluding all office clerical employees, technical employees,laboratory employees and guards, professional employees, and super-visors as defined in the Act."On February 1, 1961, the Petitioner filed a motion for clarificationof certification of representatives alleging that the Employer has inits employ certain employees, working in its laboratory at the Latrobeplant, who are engaged in production work and requesting that suchemployees be included in the production and maintenance unit.OnFebruary 13, 1961, the Employer filed an answer, asserting that theemployees involved are salaried laboratory employees not engagedin production work, and hence not properly a part of the bargainingunit.On March 29, 1961, the Board remanded this matter to theRegional Director and directed that a hearing be held to determinewhether or not the employees in question are an accretion to the exist-ing production and maintenance unit.A hearing was held on August21, 1961, before Edward A. Grupp, hearing officer. The hearing offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board 2 finds :The Employer, at its Latrobe plant, manufacturers carbide blanksand brazed tools.The cutting portion of the brazed tool is the car-bide blank.The carbide blanks are manufactured from a powderedmetal, called Kennametal.The powder is put into a pill press andcompressed into a specified carbide blank form.After the blank iscompressed in the pill, it is put into a furnace and given a heat treat-ment process called "sintering."The employees who produce these1119 NLRB 1236.2 Pursuant to the provisions of Section 8(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers, Leedom,and Fanning].132 NLRB No. 16. KENNAMETAL, INC.195products are admittedly production employees in the certified unit.All such production employees are under the ultimate supervisionof the Employer's general superintendent, F. J. Lennon, who reportsdirectly to the Employer's executive vice president.The Employer'sLatrobe plant consists of approximately 33 buildings.One of thesebuildings houses the Employer's chemical and metallurgical researchlaboratory, which has approximately 74 employees.The laboratoryis under the direction of the technical director, E. N. Smith, who re-ports directly to the Employer's executive vice president.The gen-eral superintendent has no authority over the technical director.Oneof the sections of the laboratory is described by the Employer as"Development of : capacitor type tantalum powder; pressing, sinter-ing, electrical testing of anodes; development of niobium metal." Itis in this section that the Employer in late 1956 began manufacturingtantalum anodes.The Petitioner contends that the employees so en-gaged in the laboratory in the manufacturer of tantalum anodes arenot the laboratory employees excluded from the certified unit but are,instead, production employees who constitute an accretion to thecertified unit.A chief chemist, Charles W. Hanna, supervises all employees pro-ducing these anodes.Among them are approximately 13 girls, be-tween the ages of 18 and 21, who operate pill presses, performingroutine repetitive work.In addition to operating the pill presses,these girls check the anodes for proper weight and size with weighingscales and measuring scales.All these pill-press operators have beenin the employ of the Employer less than 11/2 years; they can betrained in 2 to 3 weeks, but it takes 3 to 6 months for them to becomeproficient.As these girls are required to insert a metal wire into theanode from the underside, working through the use of mirrors, theyare hired on the basis of their manual dexterity but no specific formaltraining is required.Each pill-pressing machine produces approxi-mately 500 to 2,000 anodes in an 8-hour day.After being pressed in the pill presses, the anodes are put into afurnace for sintering.There are three furnace operators in thelaboratory who place the anodes into the furnace, close the furnace,and evacuate the furnace by means of a vacuum pump. After theanodes are heated to a specified temperature, they are cooled while inthe furnace, and then taken out by the furnace operators.W. Hood, A. Tosh, and G. McCloskey are known as furnace op-erator group leaders.They assign and direct the work of the pill-press operators in the laboratory.Working alongside the threefurnace operators, they control the furnace and see that the anodesare properly sintered.The record does not establish that they exer-cise independent judgment in assigning work or that their direction614913-62-vol. 182-14 196DECISIONSOF NATIONAL LABORRELATIONS BOARDof the work of the pill-press and furnace operators is other thanroutine.Five women, varying in age between 18 and 20, are employed in thelaboratory as physical inspectors of the anodes.Their work consistsof inspecting the sintered anodes for various physical properties bymeasuring the anode against certain specifications to see whether theanode meets the required specifications. In this work, theyuse mag-nifying glasses, micrometers, tweezers, and gauges.They are re-quired to have a high school education, a high intelligence quotient,and manual dexterity.These girls are given on-the-job training.They can be trained in a matter of weeks, but it takes them 3 to 6months to become proficient.Three other girls in the laboratory perform electrical inspection ofthe anodes, working under Group Leader E. Beam? They spot checka representative sample of the sintered anodes to determine whetheror not the anodes meet certain electrical requirements.These girlsuse voltameters and ammeters.They have had no formal electricaltraining and can be trained in a matter of weeks but it takes 3 to 6months for them to become proficient.Also under the direction of the chief chemist are R. Keefe, W.Werner, and R. Duffner, who "work on tantalum and niobium in solidshapes and with some powder processing involved in tantalum andniobium work."They screen, crush, and package it, and they con-ductsampling teststo analyze the metal to see whether it meets cer-tain chemical requirements.Thereafter, the metal powders arepressed into bars by production and maintenance employees in theproductionareaof the plant.Keefe, a high school graduate, hasbeen employed in the laboratory approximately 10 years.Werner hasworked in the laboratory 6 to 8 years and has 1 or 2 years of collegechemistry.Duffner's work is more routine than that of Keefe andWerner.He has worked in the laboratory less than a year.His workcan be learned in 2 or 3 months, but it takes a year to become proficient.Betty Tedrow mainly does clerical work.Working in the produc-tion areaof the laboratory and under the direction of Group LeaderHood, hereinbefore referred to, she makes out data sheets, listing theresults of electrical inspections.In addition, she spends about 30percent of her time in assisting the inspectors in packing anodes.As indicated, the Petitioner contends that all the employees in thelaboratory engaged in the production of tantalum anodes constitutean accretion to the existing certified production and maintenance unitand are not embraced in the classification of laboratory employeesThe parties stipulated that Beam is a -technical employee and should not be includedin the production and maintenance unit.The record discloses that Beam"went through"the Marine Corps Electronics School and that he is engaged in technical workAccord-ingly,we shall exclude him from the unit. KENNAMETAL, INC.197excluded from the established unit.Thus, the Petitioner would in-clude the following employees : The pill-press operators, the furnacegroup leaders, the furnace operators, the physical inspectors, the elec-trical inspectors, Betty Tedrow, R. Keefe, W. Werner, and R. Duffner.The Employer contends that its tantalum anode operation is still inthe research and development stage, and that the employees engagedin these operations are laboratory employees, a category specificallyexcluded from the certified unit.In contrast to other sections of the laboratory where employees areengaged in professional or technical work, the pill-press operatorsand the furnace operators perform functions similar to those per-formed by employees outside the laboratory who admittedly are en-gaged in production work.With minor differences in the mode ofoperation, similar pill presses are used in the production areas, andthe anode sintering furnace is similar to the carbide blank sinteringfurnace.The process of making anodes is not unlike that followedin making the carbide blanks in the production areas of the plant.There is no substantial difference in the job qualifications required ofemployees producing anodes and those producing carbide blanks.The Employer admits that it produces several thousand anodes aday, that the anodes are being sold to about 12 customers, and that ithas been manufacturing them for sale to customers since the latterpart of 1956. In view of these facts, we are unable to conclude thatthe production of these anodes is still in an experimental stage, as theEmployer contends.At any rate, the Employer is definitely engagedin the manufacture of tantalum anodes, in large volume, for com-mercial sale, using a method of production similar to that used forits production of carbide blanks.Accordingly, we find that the em-ployees working on tantalum anodes in the Employer's laboratory atLatrobe are performing production rather than laboratory work andconstitute an accretion to the existing Unit .4Thus, the pill-press oper-ators and the furnace operators working in the laboratory belong inthe certified production and maintenance unit.The physical inspec-tors and the electrical inspectors are neither confidential, technical,rl,The fact that all employees working in the laboratory are salaried and the certificationincluded in the unit only "hourly"paid employees does not preclude the Board fromadding the production employees in the laboratoryto that unit.We have held thatsalaried employeeswho performthe same duties and functions as hourly paid employeesshould be included with hourly paid employees in the same unit.Temco Aircraft Corpo-ration,121 NLRB1085, 1089.At the hearing,the Petitioner's Internationalrepresentative refused toanswer theEmployer's attorney'squestions as to whetherPetitionerrepresented a majority or30 percent of the anode employees.The Employer's attorneymoved for dismissal on theground that the witness refused to answer these questions.We herebydeny that motion.A showing ofinterest is not required where employees are soughtto be addedto an exist-ing certified unit as an accretion.We also deny the Employer'smotion for dismissal onthe groundthat the petition for clarificationis vague.Representation hearings are in-vestigatory in nature,and not adversary It is establishedBoard policyto determine theproper unit upon the record as a whole. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDnor professional employees.As they are engaged in routine repetitivework closely related to the functions of the anode pill-press and fur-naceoperators, the physical inspectors and the electrical inspectorsalso belong in the certified unit .5The work of Keefe, Werner, and Dufner appears to be more directlyrelated to laboratory work than to the production of tantalum anodes.They work on niobium in addition to tantalum. They screen, crush,and conduct sampling tests, some of which are not routine, and pack-age these metal powders.The powders are further processed byother employees in another part of the plant, other than the employeesworking on tantalum anodes.Accordingly, we shall not include themin the unit.As Betty Tedrow spends over half of her time in clerical work di-rectly related to the production of anodes and in packing the anodes,we will include her as a plant clerical in the existing production andmaintenance unit."The parties stipulated that Group Leaders Hood and Tosh are notsupervisors.'However, the Employer contends that they and Mc-Closkey are technicians and therefore should be excluded from theproduction and maintenance unit.Except for McCloskey, the recorddoes not disclose that any of them have had any special or formaltraining, and the record does not spell out exactly what kind of formaltraining McCloskey has had, other than a statement of the technicaldirector that he had some formal training. Since no specific formaltraining is required, and there is nothing in the record to indicatethat they exercise any independent judgment, the record fails to es-tablish that they are technical employees.As their workis essen-tially the same as that of the furnace operators whom we have includedin the unit, we shall include Hood, Tosh, and McCloskey in the pro-duction and maintenance unit .8Accordingly, we grant the Petitioner's motion for clarification ofcertification of Representatives and shall amend the unit certified in5Jeferson Mills, Division of Kahn and Feldman,Inc.,120 NLRB 385, 386(productioncontrol laboratory employees).6 Denver-Colorado Springs-Pueblo MotorWay,129 NLRB1184;Thiokol ChemicalCorpo-ration, Redstone Division,123 NLRB 888, 890.7 General rules for assigning work and which size anodes are to be worked on by thepill-press operators are setup by thetechnical director andthe chiefchemist.The onlydiscretion the group leaders exercise is to determine which operator will work on a par-ticular press and what size anode an operatorwillworkon,matters dependent uponmanualdexterityrequiredNone of the three groupleaders, includingMcCloskey, haveany authority to take anydisciplinary action or to recommend disciplinary action as topill-press operators or furnace operators.We findthat Hood,Tosh, and McCloskey arenot supervisorsThe parties also stipulatedthat the followingemployees who workunder the chief chemist are either professional or supervisoryemployeesand are to beexcluded from the production and maintenance unit :W. Petrosky,chemist ; It. Haluska,chemical engineer;H.Moyer,who worksdirectly underW. Petrosky ;and E.Curran,chemical engineer.Accordingly,they are excluded from the unit.SeeJ.R. Simplot Food Processing Division,128 NLRB1391;Jet Research Center,Inc ,128 NLRB730;Electro-Mechanical Research,Inc,128 NLRB 111. WICHITA FALLS FOUNDRY & MACHINE CO.199this matter to include all employees working in the Employer's labora-tory at Latrobe who are engaged in the production of tantalumanodes,including pill-press operators, furnace operator group leaders, fur-nace operators, employees preforming physical and electrical inspec-tion, and plant clericals.[The Board clarified the certification by specifically including in thedescription of the appropriate unit of production and maintenance em-ployees all employees in the laboratory at the Employer's Latrobe,Pennsylvania, plant who are engaged in the production of tantalumanodes, including pill-press operators, furnace operator group leaders,furnace operators, employees performing physical and electrical in-spection, and plant clericals.]Wichita Falls Foundry&Machine Co.andLodge 1476, Inter-national Association of Machinists,Petitioner.Case No. 16-]?-1685.July 17, 1961DECISION AND ORDER ON MOTION TOAMEND CERTIFICATIONOn August 23, 1946, following a Board-directed election,' Lodge1476, International Association of Machinists, was certified as thecollective-bargaining representative of all production and maintenanceemployees, including the shipping clerk and pattern clerk, at theplant of the Wichita Falls Foundry & Machine Co., Wichita Falls,Texas.On October 11, 1960, the Petitioner filed a motion to amendthe certification to include employees in the appropriate unit employednot only by the Employer named in the certification, but also by Wich-ita Clutch Company, Inc. The Petitioner contended, generally, thatthe two companies-Wichita Falls Foundry & Machine Co. andWichita Clutch Company, Inc.-should be considered a single em-ployer for purposes of collective bargaining, and that certain em-ployees of Wichita Clutch Company, Inc., should be included in thecertified unit. In response thereto, the companies contended that theyshould not be treated as a single employer, and controverted the al-leged facts of interrelationship either of corporate organization oroperation asserted by the Petitioner.On March 13, 1961, the Board issued an order referring the matterto the Regional Director for the Sixteenth Region, and directing thata hearing be held for the purpose of taking evidence on the issuesraised by the motion to amend. Pursuant to said order, a hearing washeld before Paul F. Cleveland, hearing officer, on April 3, 1961. The1 69 NLRB 458.132 NLRB No. 25.